Citation Nr: 0616944	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-43 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his currently diagnosed PTSD 
results from an incident that occurred in approximately 
February 1969, while he was serving in Vietnam.  He described 
this incident as "friendly fire," in that he was a gun 
chief on a howitzer and fired the artillery as directed, but 
the shell landed on American forces.  This resulted in the 
deaths of American soldiers.  An investigation was conducted 
after the incident, and he was transferred to a security 
unit.

Personnel records indicate that from July 1968 to February 
1969 he was a gunner assigned to Battery C, 5th Battalion, 4th 
Artillery, 5th Infantry Division.  From February to July 1969 
he was assigned to Battery C, 5th Battalion, 4th Artillery, 1st 
Brigade, 5th Infantry Division, as a Security Chief.  He 
bases his report on when the incident occurred on the time at 
which he was transferred from the gunnery position to the 
security position.

In a September 2004 report the United States Army and Joint 
Services Records Research Center (JSRRC) determined that the 
historical unit summary for the veteran's unit for 1968 to 
1969 did not mention any "friendly fire" incidents, nor did 
the Daily Journals from January to March 1969 of the 1st 
Infantry Brigade, 5th Infantry Division, the higher 
headquarters for the veteran's unit.  The Daily Journals 
showed that the veteran's unit was involved in many fire 
missions, but did not document any friendly fire incidents.  
The Operational Report-Lessons Learned for the 1st Infantry 
Brigade, 5th Infantry Division for the time period ending 
April 30, 1969, did not include any reference to a friendly 
fire incident.  Daily Journals from the 2nd Battalion, 11th 
Artillery, which was located near the position of the 
veteran's unit, include a report of a friendly fire incident 
in March 1969, but the record lists no injuries or damages.  
The JSRRC representative stated that the U.S. Marine Corps 
might have more information on the incident claimed by the 
veteran, because the veteran's unit was under the operational 
control of the 11th Marine Regiment, 3rd Marine Division.  
There is no evidence that the U.S. Marine Corps has been 
contacted for verification of the friendly fire incident.  
For that reason remand of the case is required.

Additionally, during his August 2005 hearing the veteran 
reported having found documentation regarding a death in 
February 1969 from an accidental killing in the area where he 
asserted the friendly fire incident occurred.  This evidence 
is not of record and should be obtained from the veteran and 
associated with the claims file.  

The veteran also testified that he fired artillery at enemy 
forces, and was also subjected to fire from enemy forces.  
The JSRRC report states that the veteran's unit was involved 
in many fire missions, although he did not describe his 
combat activities as a stressor causing him to have PTSD.  If 
the veteran engaged in combat, and if he has PTSD as a result 
of that combat, verification of the claimed stressor is not 
required.  See 38 C.F.R. § 3.304(f) (2005).  A psychiatric 
examination is needed to determine if he has PTSD as a result 
of his activities as an artillery gun chief.  

Accordingly, the case is remanded for the following action:

1. Ask the veteran to submit the 
documentation he has regarding the 
accidental killing in February 1969 in 
the area near where the friendly fire 
incident occurred.

2.  Obtain a copy of the veteran's 
complete service personnel file, 
including the reports of any 
investigations or disciplinary actions 
regarding the friendly fire incident.

3.  Obtain copies of the veteran's 
treatment records since March 2003 from 
the Vet Center in Brockton, 
Massachusetts.

4.  Request verification of the friendly 
fire incident in January or February 1969 
from the U.S. Marine Corps.  If 
additional information is needed for the 
verification, ask the veteran to provide 
it.

5.  Provide the veteran a psychiatric 
examination.  The purpose of the 
examination is to elicit details of any 
stressful events that he experienced in 
Vietnam, and to obtain an opinion on 
whether he has PTSD as a result of his 
duties as an artillery gunner.  A VA 
examination in September 2003 resulted in 
a diagnosis of PTSD, but it is not clear 
from the examination report whether the 
diagnosis was based only on the reported 
stressor of the friendly fire incident.  
Provide the claims file to the examiner 
for review in conjunction with the 
examination.

6.  If the above-requested development 
results in the identification of 
additional stressors other than the 
veteran's duties as an artillery gunner, 
which are verified by his personnel 
records, obtain verification of the 
stressors.

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

